Exhibit 10.1

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD,
ASSIGNED OR TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAW OR (ii) THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF THIS NOTE, WHICH COUNSEL
IS SATISFACTORY TO THE COMPANY, THAT THE NOTE MAY BE PLEDGED, SOLD, ASSIGNED OR
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAW.

nStor Technologies, Inc.
(a Delaware corporation)

8% Promissory Note

                            

         

Dated: June  29, 2004

Amount  $600,000

Carlsbad, California

             nSTOR TECHNOLOGIES, INC. ("Company"), for value received, hereby
promises to pay on September 30, 2004 (“Maturity”) to Cenvill Recreation, Inc.
or to its order or to such persons as Cenvill Recreation, Inc.may designate from
time to time ("Holder") in lawful money of the United States of America, upon
the Holder's presentation and surrender of this 8% Promissory Note ("Note") at
the principal office of the Company: (i) the principal sum of Six Hundred
Thousand Dollars ($600,000) and (ii) interest on the amount outstanding at the
rate of eight percent (8 %) per annum.

             This Note evidences a commitment by the Holder to advance the sum
of Six Hundred Thousand Dollars ($600,000) to the Company on a revolving line of
credit basis.  Within the limits and subject to the terms and conditions hereof,
the Company may borrow, repay and reborrow under the revolving line of credit
evidenced by this Note and all shall be subject to the terms and conditions of
this Note.

             This Note is secured by shares of common stock of Stonehouse
Technologies, Inc. pursuant to that certain Stock Pledge Agreement of even date
herewith between the Company and the Holder.

             At the option of the Company, any payment by the Company required
hereunder may be made by check mailed to the Holder at the last address for the
Holder appearing on the records of the Company.  This Note may be prepaid, in
whole or part without penalty, at any time after the date hereof.

             1.            No Avoidance.  The Company shall not, by amendment of
its Certificate of Incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issuance or sale of securities or
any other voluntary action, nor shall the Holder, by any action, avoid or seek
to avoid the performance of any of the provisions of this Note.

             2.           Application of Payments.  All payments received shall
be applied first to charges other than interest and principal, if any, owing
hereunder, then to accrued interest then due, then to principal, except that
after the occurrence and during the continuation of an Event of Default pursuant
to Section 4 of this Note, all amounts received shall be applied in such order
as Holder, in its sole discretion, may elect.

             3.            No Waiver.  The acceptance by Holder of any payment
under this Note after the date that such payment is due shall not constitute a
waiver of the right to require prompt payment when due of future or succeeding
payments or to declare a default as herein provided for any failure to so pay. 
The acceptance by Holder of the payment of a portion of any installment at any
time that such installment is due and payable in its entirety shall neither cure
nor excuse the default caused by the failure to pay the whole of such
installment and shall not constitute a waiver of Holder's right to require full
payment when due of all future or succeeding installments.

             4.            Events of Default.  In the event that the Company:
(i) fails to make any payment of principal or interest hereunder when due and
such default shall continue for ten (10) days after written notice thereof has
been delivered to the Company; (ii) files a petition or is subject to
proceedings for protection under any bankruptcy, receivership, reorganization or
insolvency laws; (iii) makes a general assignment of all or substantially all of
its assets for the benefit of its creditors; (iv) has a trustee or receiver
appointed for the Company, its assets or a substantial portion of its assets;
(v) is adjudicated by a court of competent jurisdiction to be insolvent or
bankrupt; or (vi) fails to observe any of the covenants or agreements on the
part of the Company contained in this Note continuing (without being waived or
cured) for a period of fifteen (15) days after receipt from Holder of written
notice of such failure (unless the issue of whether such failure has been cured
is being contested in good faith by the Company); then the Holder may, by
written notice to the Company, declare the outstanding principal amount of this
Note to be immediately due and payable, whereupon the outstanding principal
amount hereof along with any accrued but unpaid interest shall become and be
immediately due and payable without presentment, demand, protest or notice of
any kind and the Holder shall have all rights and remedies provided under this
Note and the Stock Pledge Agreement.

             5.            Transferability.  This Note has not been registered
under the Securities Act of 1933, as amended (the "Act"), nor under any state
securities law and may not be pledged, sold, assigned or transferred until a
registration statement with respect thereto is effective under the Act and any
applicable state securities law, or the Company receives an opinion of counsel
to the Holder, which counsel is satisfactory to the Company, that the Note may
be pledged, sold, assigned or transferred without an effective registration
statement under the Act or applicable state securities law.

             6.            Registration. 

                         a.            The Holder, by his acceptance of this
Note, acknowledges that it is aware that this Note has not been registered under
the Securities Act of 1933, as amended ("Act"), or the securities laws of any
state or other jurisdiction.

                         b.            The Holder warrants and represents to the
Company that it has acquired this Note for investment and not with a view to, or
for sale in connection with, any distribution of this Note or with any intention
of distributing or selling this Note.

             7.            Severability.  In case any provision of this Note is
held invalid, illegal or unenforceable by a court of competent jurisdiction, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

             8.            Choice of Law; Venue and Jurisdiction; Legal
Proceedings.  This Note shall be governed by and construed in accordance with
the laws of the State of Florida, without reference to choice of law principles,
and the sole jurisdiction and venue for any claim, suit, or proceeding brought
in connection with this Note shall be Palm Beach County, Florida.  In any suit,
action or proceeding arising out of or in connection with this Note, the
prevailing party shall be entitled to an award of the reasonable attorneys' fees
and disbursements incurred by such party in connection therewith. 

             9.            Business Day.  If any interest payment date or the
Maturity date under this Note shall not be a business day in the State of
California, payment may be made on the next succeeding day that is a business
day in the State of California, and shall be deemed hereunder as made on such
interest payment date or maturity date, notwithstanding any other provisions
contained in this Note.

             10.            Notices.  Unless otherwise provided herein, all
demands, notices, consents, requests and other communications hereunder shall be
in writing and shall be deemed to have been given when delivered in person or
mailed first class, postage-paid, addressed (i) if to the Company, to the
Company's business office in the State of California, and (ii) if to the Holder,
at the last address for the Holder listed on the records of the Company.

             11.            Modification.  This Note represents the entire
understanding of the parties hereto relating to the subject matter hereof, and
supersedes any and all other prior agreements between the parties.  The terms
and provisions of this Note cannot be modified or amended orally or by course of
dealing or conduct, or in any other manner, except in a writing signed by the
party against whom enforcement is sought.

             12.            Binding Effect.  This Note shall be binding on and
inure to the benefit of the respective parties hereto and their successors and
assigns.

             13.           Compliance With Law.  It is the responsibility of the
Holder to ensure that all payments received by the Holder comply with all tax,
securities and other applicable laws, rules, and regulations of all applicable
authorities, and to provide the Company with any written consents or other
documents necessary for compliance with such laws, rules and regulations.  It is
the responsibility of the Company to pay any documentary stamp, governmental,
agency or any other type of tax upon this Note or upon the indebtedness
evidenced hereby when due (other than federal, state or local income tax imposed
upon the Holder).

[Signature Page Follow]


IN WITNESS WHEREOF, the Company has caused this Note to be signed by its
authorized officer and its corporate seal to be affixed hereto, as of this 29th
day of June 2004.

                                                                         nSTOR
TECHNOLOGIES, INC.
                                                                         a
Delaware corporation


                                                                         By: /s/
Todd Gresham
                                                                         Its: 
President and Chief
                                                                               
Executive Officer